Title: To George Washington from Richard Peters, 22 February 1779
From: Peters, Richard
To: Washington, George


Sir
War Office [Philadelphia] Feby 22d 1779

The Board have recieved disagreeable Accounts of the Situation of Affairs at the Convention Barracks in Albermarle County Virginia where great Disorder & Confusion prevail in almost every Department. One great Source of the Evils is that there is no Person there of sufficient Authority to harmonize & conduct the whole Machine. The Officers of the Convention too are by no Means disposed to assist in reducing Matters to Order altho’ no Complaints of Consequence are made as to them.

The Government of Virginia complain of the Site of the Barracks & have represented the Matter to Congress who have come to the enclosed Resolution. But it is the Opinion of the Board that Nothing will so effectually tend to bring the Affairs there into a proper Train as the Presence of a sensible discreet Officer with Authority to direct all Matters with Respect to our Officers & with sufficient Weight & Knowledge of Bussiness to regulate the uneasy & discordant Spirits among the Prisoners. I am therefore to request your Excellency to direct an Officer of the above Discription to repair to the Barracks & reside there until farther Orders. Any Instructions necessary to be given are left to your Excellency. The Guards now consist of Militia under very little Government or Discipline. A Regiment of six hundred Men were ordered to be raised for one Year & stationed at the Barracks under the Direction of the Govr & Council of the State. But from the Time of passing the Act of Congress the Board presume little Progress is made in the Bussiness. Col. J. Harvie Lieut. of the County has at present the general Care of Matters at the post but there is more to do than he can perform, as he has but little Assistance either in the civil or military Line. I have the Honour to be with the greatest Respect your very obedt Servt
Richard PetersIn Behalf of the Board
